Exhibit 99.1 METTLER-TOLEDO INTERNATIONAL INC. REPORTS THIRD QUARTER 2007 RESULTS - - Strong Operating Results and Solid Outlook for 2008 - Increasing Share Repurchase Program - - COLUMBUS, Ohio, USA – November 1, 2007 – Mettler-Toledo International Inc. (NYSE: MTD) today announced third quarter results for 2007 and guidance for 2008.Here are the highlights: · Sales growth in local currency was 7%.Reported sales growth was 11%, which included a 4% currency benefit. · Net earnings per diluted share as reported (EPS) were $1.16 in both the third quarter of 2007 and 2006.Adjusted EPS in 2007 was $1.15, an increase of 24% over the prior year amount of $0.93.Adjusted EPS is a non-GAAP measure and areconciliation is provided on the last page of the attached schedules. · Projected 2007 EPS is estimated at $4.50 to $4.52 and Adjusted EPS is estimated at $4.54 to $4.56.Projected 2008 EPS is estimated at $5.10 to $5.20 and projected Adjusted EPS is estimated at $5.17 to $5.27. Third Quarter Results Robert F. Spoerry, Chairman, President and Chief Executive Officer, stated, “We had another quarter of strong operating performance.We are very pleased with our broad-based sales growth and the excellent growth in our operating profit and cash flow.These achievements reflect favorable global markets and effective business strategies, coupled with strong execution.” EPS was $1.16 in both the third quarter of 2007 and 2006.Adjusted EPS in 2007 was $1.15, an increase of 24% over the prior year amount of $0.93.A reconciliation of EPS to Adjusted EPS is provided on the last page of the attached schedules. Sales were $442.6 million, compared with $397.3 million in the prior year, an increase of 7% in local currency sales.Reported sales growth was 11%, which included a 4% favorable currency benefit.By region, local currency sales growth was 5% in Europe, 4% in the Americas and 18% in Asia / Rest of World.Adjusted operating income amounted to $66.8 million, a 20% increase over the prior year amount of $55.8 million. Cash flow from operations was $76.2 million, compared with $67.5 million in 2006.The Company repurchased 1.2 million shares of its stock for $108.6 million during the quarter. Nine-Month Results EPS for the nine-month period was $3.01, an increase of 18% over the prior year amount of $2.56.Adjusted EPS was $3.03, an increase of 25% over the prior year amount of $2.42.A reconciliation of EPS to Adjusted EPS is provided on the last page of the attached schedules. Sales were $1.261 billion for the nine-month period, compared with $1.133 billion in the prior year, an increase of 7% in local currency sales.Reported sales growth was 11%, which included a 4% favorable currency benefit.By region, local currency sales growth was 5% in Europe, 6% in the Americas and 14% in Asia / Rest of World.Adjusted operating income amounted to $179.3 million, a 21% increase over the prior year amount of $148.4 million. Cash flow from operations was $169.1 million, compared with $139.7 million in 2006.The Company repurchased 2.7 million shares of its stock for $249.0 million during the first nine months. Increase to Share Repurchase Program The Company announced that the Board of Directors has authorized a $600 million increase to the share repurchase program through December 2010.The Company currently has a $900 million stock repurchase program through the end of December 2008 of which $783 million has been utilized.Spoerry commented, “The expanded share repurchase program reflects the confidence we have in our growth prospects now and into the future.Our balance sheet and cash flow generation are very strong, and we believe the program will continue to enhance shareholder value.”The Company added that the repurchases will be made through open market transactions, and the timing will depend on business and market conditions, stock price, trading restrictions, the level of acquisition activity and other factors. Outlook Increased The Company stated it expects EPS in the fourth quarter of 2007 to be in the range of $1.49 to $1.51, which results in an estimate of EPS for the full year in the range of $4.50 to $4.52. Adjusted EPS for the fourth quarter 2007 is expected to be in the range of $1.51 to $1.53 and for the full year 2007 to be in the range of $4.54 to $4.56.This compares with previous full year guidance of $4.35 to $4.40 and represents a 22% to 23% increase over 2006 Adjusted EPS of $3.72.Adjusted EPS excludes the after-tax amortization of purchased intangibles and discrete tax items. The Company stated that based on economic environment and market conditions that remain comparable to today it expects local currency sales growth in 2008 to be in the range of 4% to 6%.This would result in 2008 EPS of $5.10 to $5.20 and Adjusted 2008 EPS of $5.17 to $5.27 which excludes $0.07 per share for purchased intangibles amortization.Using the mid-points of 2008 and 2007 Adjusted EPS, this represents an increase of approximately 15%. Spoerry concluded, “We are cautiously optimistic as we look toward 2008.We assume market conditions will remain favorable, and we are confident in our ability to execute our strategic initiatives.We will monitor the end markets and react should conditions change.We have a well-proven strategy in place that is aimed at generating solid sales growth which, when combined with our margin improvement initiatives and share repurchase strategy, generates strong earnings growth.” Other Matters The Company has provided a reconciliation of earnings before taxes, the most comparable U.S. GAAP measure, to adjusted operating income in the attached schedules. The Company will host a conference call to discuss its third quarter results today (Thursday, November 1) at 5:00 p.m. Eastern Time.To hear a live webcast or replay of the call, visit the investor relations page on the Company’s website at www.mt.com. METTLER TOLEDO is a leading global supplier of precision instruments and services.The Company is the world’s largest manufacturer and marketer of weighing instruments for use in laboratory, industrial and food retailing applications.The Company also holds top-three market positions in several related analytical instruments and is a leading provider of automated chemistry systems used in drug and chemical compound discovery and development.In addition, the Company is the world’s largest manufacturer and marketer of metal detection and other end-of-line inspection systems used in production and packaging and holds a leading position in certain process analytics applications.Additional information about METTLER TOLEDO can be found at “www.mt.com.” Statements in this discussion which are not historical facts may be considered "forward-looking statements" that involve risks and uncertainties.For a discussion of these risks and uncertainties, which could cause actual events or results to differ from those contained in the forward-looking statements, see “Factors affecting our future operating results” in Part I, Item 1A, of the Company's Annual Report on Form 10-K for the fiscal year December 31, 2006.The Company assumes no obligation to update this press release. METTLER-TOLEDO INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands except share data) (unaudited) Three months ended September 30, 2007 % of sales Three months ended September 30, 2006 % of sales Net sales $442,600 (a) 100.0 $397,318 100.0 Cost of sales 223,591 50.5 203,261 51.2 Gross profit 219,009 49.5 194,057 48.8 Research and development 22,699 5.1 20,478 5.2 Selling, general and administrative (b) 129,520 29.3 117,762 29.6 Amortization 2,825 0.6 2,793 0.7 Interest expense 5,515 1.3 4,409 1.1 Other charges (income), net 58 0.0 (1,441) (0.4) Earnings before taxes 58,392 13.2 50,056 12.6 Provision for taxes 14,620 3.3 3,016 0.8 Net earnings $43,772 9.9 $47,040 11.8 Basic earnings per common share: Net earnings $1.19 $1.18 Weighted average number of common shares 36,650,215 39,795,452 Diluted earnings per common share: Net earnings $1.16 $1.16 Weighted average number of common 37,597,020 40,455,687 and common equivalent shares Notes: (a)Local currency sales increased 7% as compared to the same period in 2006. (b)Amount includes share-based compensation for all periods presented. RECONCILIATION OF EARNINGS BEFORE TAXES TO ADJUSTED OPERATING INCOME Three months ended September 30, 2007 % of sales Three months ended September 30, 2006 % of sales Earnings before taxes $58,392 $50,056 Amortization 2,825 2,793 Interest expense 5,515 4,409 Other income, net 58 (1,441) Adjusted operating income (b) $66,790 (a) 15.1 $55,817 14.0 Notes: (a)Adjusted operating income increased 20% as compared to the same period in 2006. (b)Amount includes share-based compensation for all periods presented. METTLER-TOLEDO INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands except share data) (unaudited) Nine months ended Nine months ended September 30, 2007 % of sales September 30, 2006 % of sales Net sales $1,260,907 (a) 100.0 $1,132,635 100.0 Cost of sales 635,328 50.4 575,803 50.8 Gross profit 625,579 49.6 556,832 49.2 Research and development 66,489 5.3 60,979 5.4 Selling, general and administrative (b) 379,810 30.1 347,469 30.7 Amortization 8,708 0.7 8,498 0.8 Interest expense 14,977 1.2 12,835 1.1 Other income, net (688) (0.1) (6,536) (0.6) Earnings before taxes 156,283 12.4 133,587 11.8 Provision for taxes 41,050 3.3 28,075 2.5 Net earnings $115,233 9.1 $105,512 9.3 Basic earnings per common share: Net earnings $3.08 $2.61 Weighted average number of common shares 37,390,019 40,460,563 Diluted earnings per common share: Net earnings $3.01 $2.56 Weighted average number of common 38,312,676 41,155,856 and common equivalent shares Notes: (a)Local currency sales increased 7% as compared to the same period in 2006. (b)Amount includes share-based compensation for all periods presented. RECONCILIATION OF EARNINGS BEFORE TAXES TO ADJUSTED OPERATING INCOME Nine months ended September 30, 2007 % of sales Nine months ended September 30, 2006 % of sales Earnings before taxes $156,283 $133,587 Amortization 8,708 8,498 Interest expense 14,977 12,835 Other income, net (688) (6,536) Adjusted operating income (b) $179,280 (a) 14.2 $148,384 13.1 Notes: (a) Adjusted operating income increased 21% as compared to the same period in 2006. (b) Amount includes share-based compensation for all periods presented. METTLER-TOLEDO INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands) (unaudited) September 30, 2007 December 31, 2006 Cash and cash equivalents $75,385 $151,269 Accounts receivable, net 299,906 306,879 Inventory 171,294 148,372 Other current assets and prepaid expenses 72,519 63,250 Total current assets 619,104 669,770 Property, plant and equipment, net 237,140 229,138 Goodwill and other intangibles 539,544 535,621 Other non-current assets 161,888 152,556 Total assets $1,557,676 $1,587,085 Short-term debt $12,512 $9,962 Accounts payable 95,942 95,971 Accrued and other current liabilities 297,653 278,446 Total current liabilities 406,107 384,379 Long-term debt 359,290 345,705 Other non-current liabilities 258,285 226,139 Total liabilities 1,023,682 956,223 Shareholders’ equity 533,994 630,862 Total liabilities and shareholders’ equity $1,557,676 $1,587,085 METTLER-TOLEDO INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (amounts in thousands) (unaudited) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 Cash flow from operating activities: Net earnings $43,772 $47,040 $115,233 $105,512 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation 6,584 6,422 19,501 19,317 Amortization 2,825 2,793 8,708 8,498 Deferred taxation (2,353) (1,549) (6,654) (6,594) Excess tax benefits from share-based payment arrangements (580) (412) (5,223) (8,160) Other 1,286 2,099 5,530 5,047 Increase in cash resulting from changes in operating assets and liabilities 24,669 11,076 31,991 16,096 Net cash provided by operating activities 76,203 67,469 169,086 139,716 Cash flows from investing activities: Proceeds from sale of property, plant and equipment 2,252 439 3,398 4,036 Purchase of property, plant and equipment (8,529) (8,808) (24,826) (20,607) Acquisitions (106) 0 (106) (790) Net cash used in investing activities (6,383) (8,369) (21,534) (17,361) Cash flows from financing activities: Proceeds from borrowings 85,707 22,144 104,312 51,873 Repayments of borrowings (74,833) (74,256) (95,014) (149,605) Proceeds from exercise of stock options 1,076 5,065 11,530 22,532 Excess tax benefits from share-based payment arrangements 580 412 5,223 8,160 Repurchases of common stock (a) (108,603) (65,272) (254,506) (186,616) Net cash used in financing activities (96,073) (111,907) (228,455) (253,656) Effect of exchange rate changes on cash and cash equivalents 1,931 1,399 5,019 2,081 Net decrease in cash and cash equivalents (24,322) (51,408) (75,884) (129,220) Cash and cash equivalents: Beginning of period 99,707 246,766 151,269 324,578 End of period $75,385 $195,358 $75,385 $195,358 Note: (a) The nine months ended September 30, 2007 and 2006 include $5.4 million and $4.2 million, respectively, relating to the settlement of a liability for shares purchased as of December 31, 2006 and 2005. RECONCILIATION OF NET CASH PROVIDED BY OPERATING ACTIVITIES TO FREE CASH FLOW Net cash provided by operating activities $76,203 $67,469 $169,086 $139,716 Excess tax benefits from share-based payment arrangements 580 412 5,223 8,160 Proceeds from sale of property, plant and equipment 2,252 439 3,398 4,036 Purchase of property, plant and equipment (8,529) (8,808) (24,826) (20,607) Free cash flow $70,506 $59,512 $152,881 $131,305 METTLER-TOLEDO INTERNATIONAL INC. OTHER OPERATING STATISTICS LOCAL CURRENCY SALES GROWTH BY DESTINATION Europe Americas Asia/RoW Total Three Months Ended September 30, 2007 5% 4% 18% 7% Nine Months Ended September 30, 2007 5% 6% 14% 7% RECONCILIATION OF DILUTED EPS AS REPORTED TO ADJUSTED DILUTED EPS (unaudited) Three months ended Nine months ended September 30, September 30, 2007 2006 % Growth 2007 2006 % Growth EPS as reported, diluted $1.16 $1.16 0% $3.01 $2.56 18% Discrete tax items: Benefit in Q3 of adjusting Q1 and Q2 tax rate - (0.06) (a) - - Other discrete tax items (0.03) (b) (0.19) (c) (0.03) (b) (0.19) (c) Purchased intangible amortization 0.02 (d) 0.02 (d) 0.05 (d) 0.05 (d) Adjusted EPS, diluted $1.15 $0.93 24% $3.03 $2.42 25% Note: (a) EPSimpact during the three months ended September 30, 2006 of adjusting the estimated annual effective tax rate from 30% to 27%, or $2.5 million, relating to the six months ended June 30, 2006. (b) Discrete tax items in 2007 pertain to the EPS impact of tax benefits related to the favorable resolution of certain tax matters and other adjustments related to prior years of $3.4 million partially offset by a charge of $2.3 million primarily related to a tax law change. (c) Discrete tax items in 2006 pertain to the EPS impact of tax benefits related to a legal reorganization of $2.9 million, net, and a benefit related to a favorable tax law change of $5.1 million. (d) Represents the EPS impact of purchased intangible amortization, net of tax, of $0.7 million and $0.6 million for the three months ended September 30, 2007 and 2006, respectively and $1.9 million and $2.0 million for the nine months ended September 30, 2007 and 2006, respectively.
